Citation Nr: 1521399	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  11-05 477A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma City, Oklahoma


THE ISSUE

Entitlement to an annual clothing allowance.


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 through September 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision issued by the Department of Veterans Affairs Medical Center (VAMC) Regional Office (RO) in Oklahoma City, Oklahoma, which denied the Veteran's claim of entitlement to a clothing allowance.  The Veteran has perfected an appeal of that denial.

Testimony was received from the Veteran during a May 2011 Board hearing held at the Board's Central Office in Washington, D.C.  A transcript of that testimony is associated with the claims file.

The Board previously remanded this matter in October 2012, on the basis that the Veteran's claim for a clothing allowance was inextricably intertwined with issues of the Veteran's entitlement to service connection for claimed low back and knee disabilities, which were referred to the RO.  The Board finds that this matter must be remanded again for the reasons expressed below.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As the Board noted in the previous October 2012 remand, the Veteran argues in his October 2009 claim that a back brace, knee brace, transcutaneous electrical nerve stimulation (TENS) unit, and a compression stocking that were prescribed to treat claimed disabilities in his back and knees warrant the award of a clothing allowance pursuant to 38 C.F.R. § 3.810.  In a March 2011 statement, the Veteran argues further that a hard boot prescribed for treatment of his service-connected left foot disability caused damage to two pairs of dress slacks; and on that basis also, he asserts entitlement to a clothing allowance.

Under the applicable criteria, a veteran who has a service-connected disability is
entitled, upon application therefore, to an annual clothing allowance as specified in
38 U.S.C.A. § 1162.  The annual clothing allowance is payable in a lump sum, and
the following eligibility criteria must also be satisfied: (1) a VA examination or
examination report from a private physician as specified in 38 C.F.R. § 3.326(c)
discloses that the veteran wears or uses certain prosthetic or orthopedic appliances
which tend to wear or tear clothing (including a wheelchair) because of such
disability and the disability is the loss or loss of use of a hand or foot compensable
at a rate specified in § 3.350(a), (b), (c), (d), or (f); or, (2) the Chief Medical Director or designee certifies that because of such disability a prosthetic or orthopedic appliance is worn or used which tends to wear or tear the veteran's clothing, or that because of the use of a physician-prescribed medication for a skin condition which is due to the service-connected disability, irreparable damage is done to the veteran's outer garments.  See 38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. § 3.810(a) (2014).

Although the Board referred the Veteran's requests to reopen his previous claims for service connection for claimed low back and right knee disabilities, the RO has yet to take any adjudicatory action as to those issues.  For that reason, in a separate decision, the Board has referred those issues again to the RO in Muskogee, Oklahoma for adjudication.  To the extent that the Veteran's claim of entitlement to a clothing allowance is based upon assertions that appliances prescribed for treatment of his claimed back and knee disabilities warrant the award of such benefits, the Veteran's clothing allowance claim turns in part upon the question of whether service connection is warranted for his claimed back and knee disabilities.  As such, the issue of the Veteran's entitlement to a clothing allowance is inextricably intertwined with the referred issues concerning his entitlement to service connection for back and knee disabilities.  Accordingly, the Board must again defer action on this matter, pending adjudication by the RO of the Veteran's claims concerning his back and knee.

Accordingly, the case is REMANDED for the following action:

1.  The VAMC should provide the veteran notice of the evidence and information necessary to substantiate his claim for an annual clothing allowance, as well as his and VA's respective responsibilities for obtaining evidence in support of that claim.

2.  The VAMC should ask the Veteran to identify any health care providers who rendered treatment to him for his service-connected disabilities that require the use of a prosthesis or orthopedic appliance.  He should be requested to sign the appropriate releases and/or authorizations permitting VA to obtain any private medical records that he identifies.

3.  After the Muskogee RO adjudicates the Veteran's compensation claims for back and knee disabilities [referenced above, and referred to the Muskogee RO in .a
separate decision issued today], the VAMC should undertake any additional development which it deems to be necessary, and then readjudicate the Veteran's claim for an annual clothing allowance, to include consideration of
braces used following the Veteran's September 2010 surgery on his service-connected left foot.  If the benefit or benefits sought on appeal remain denied, in whole or in part, the Veteran should be provided a supplemental statement of the case (SSOC) and be given an appropriate
opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




